DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As to Claim 11,
The phrase “A storage medium storing thereon a magnetic field measurement program that, when executed by a computer, causes the computer to perform the following steps” on lines 1-2 is directed towards non-statutory subject matter because the storage medium is not limited to a non-transitory medium and can reasonably include transitory forms of signal transmission. As explained in MPEP 2106.03(I), “Non-limiting examples of claims that are not directed to any of the statutory categories include: … Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.”  MPEP 2106.03(II) explains “When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate.”  In the instant case, applicant does not clearly limit the storage medium to a non-transitory storage medium, and as such, such a medium can include a transitory form of storage 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the gradient magnetic field computing section calculates the gradient magnetic field in three dimensions for magnetic fields in all three axial directions” on lines 1-2 of the last paragraph is indefinite.  Applicant already recites three dimensions and magnetic fields on line 3, and the difference and relationship between the above distinct dimensions and magnetic fields recitations is therefore unclear because, as best understood, applicant is reciting the same elements with distinct recitations.  To overcome this issue, it is suggested to recite “the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions.”
As to Claim 4,
The phrase “the plurality of magnetic sensor cells each include a plurality of sensor sections that each include the magnetic sensor and a coil” on lines 2-3 is indefinite.  Applicant 
As to Claim 7,
The phrase “the malfunction determining section calculates a value indicating rotation of the magnetic field at a position of any magnetic sensor cell among the plurality of magnetic sensor cells” on lines 2-3 is indefinite because applicant recites more than one magnetic field in claim 1, and it is unclear which magnetic field applicant is referencing.  It is suggested to state “the malfunction determining section calculates a value indicating rotation of a magnetic field of the magnetic fields at a position of any magnetic sensor cell among the plurality of magnetic sensor cells.”
As to Claim 8,
The phrase “the malfunction determining section calculates a value indicating divergence of the magnetic field at a position of any magnetic sensor cell among the plurality of magnetic sensor cells on lines 2-3 is indefinite because applicant recites more than one magnetic field in claim 1, and it is unclear which magnetic field applicant is referencing.  It is suggested to state “the malfunction determining section calculates a value indicating divergence of a magnetic field of the magnetic fields at a position of any magnetic sensor cell among the plurality of magnetic sensor cells.”
As to Claim 10,
The phrase “the calculating the gradient magnetic field includes calculating the gradient magnetic field in three dimensions for magnetic fields in all three axial directions” on lines 1-2 
As to Claim 11,
The phrase “causes the computer to function as: a plurality of AD converters” on lines 2-3 is indefinite.  At issue here is that it is unclear whether or not a plurality of AD converters are or are not required in the claim.  Stating that the computer functions as the AD converters means that the computer performs the functions of these AD converters, but it is therefore unclear if the plurality of AD converters is required by the claim or if it is sufficient to have only a computer and where the computer performs the functions of the AD converters.  To overcome this issue, it is suggested to instead recite “causes the computer to:” and then follow this with the claim recitations similar to that recited in claim 10, except where instead of reciting a method step such as “converting” as applicant recites on line 3 of claim 10, applicant instead recite “convert.”
As to Claims 2-9,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegert (US 7,342,399) in view of Mather et al. (Mather) (US 2011/0074406) and Motz (US 2015/0070008).

Wiegert discloses  A magnetic field measurement apparatus comprising: a magnetic sensor array (11-17) having a plurality of magnetic sensor cells capable of detecting magnetic fields in three axial directions arranged in three dimensions (Figure 3), (Column 4, Lines 1-2 and 56-67) , each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element (Column 8, Lines 58-65 of US 6,841,994 / note Giant Magnetoresistive devices can be used for the TM sensors, and note the above reference is expressly referenced on lines 38-55 of Column 4 and lines 51-63 of Column 6 of Wiegert); at least one AD converter that respectively converts analog detection signals output by the plurality of magnetic sensors into digital measurement data (Column 8, Lines 65-67 / note the processor is a programmable processor and is therefore reasonably a digital processor that would require the use of an analog to digital converter, and note that the output of the GMR magnetic sensors is analog) ; a magnetic field acquiring section that acquires the digital measurement data (the portion of the processor (14) that initially recites the magnetic sensor data after having been digitized); a calibration computing section that calibrates the digital measurement data from the magnetic field acquiring section,  using at least one of a main-axis sensitivity, cross-axis sensitivities, and an offset (Figure 8 / the portion of the processor that adjusts the sensor data to minimize the compensation error, and note that by using the sensor data, it is must use either a main axis or cross axis sensitivity), (Column 9, Lines 1-35), and a gradient magnetic field computing section that calculates a gradient magnetic field using magnetic field measurement data resulting from the calibration of the digital measurement data (Figure 8 / after the data has been properly compensated for the last iteration, portion of the processor that computes at step (54) will compute the gradient), wherein the gradient magnetic field computing section 
Wiegert does not disclose each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element, and Wiegert is silent as to the number of AD converters and therefore does not explicitly disclose a plurality of AD converters that respectively convert analog detection signals output by the plurality of magnetic sensors into digital measurement data.
Mather discloses a magnetic sensor cell (101,111,121) including a plurality of magnetic sensors (102-125) that each have a magnetoresistive element (123) and a magnetic flux concentrator (133) arranged at least at one of one end and another end of the magnetoresistive element (Figure 1), (Paragraph [0024]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wiegert to include each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element given the above disclosure and teaching of Mather in order to advantageously utilize a sensor cell that 
Motz discloses that it is known to use one AD converter for each sensor to therefore disclose a plurality of AD converters (Figure 2) or to multiplex one AD converter for all sensors (Figure 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wiegert in view of Mather to include plurality of AD converters that respectively convert analog detection signals output by the plurality of magnetic sensors into digital measurement data given the above disclosure of Motz in order to advantageously be able to simultaneously receive and the process the output from each sensor thus minimizing an delay in the data processing, and because regardless of the number of AD converters used by Wiegert, using one AD converter for all sensors or using an AD converter for each sensor is an art recognized equivalent feature (MPEP 2144.06).
As to Claim 2,
Wiegert discloses the three axial directions and directions in which of the three dimensions the magnetic sensor cells are arranged are the same (Figure 3).
As to Claim 6,
Wiegert discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8).

Wiegert discloses the malfunction determining section calculates a value indicating divergence of the magnetic field at a position of any magnetic sensor cell among the plurality of magnetic sensor cells, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the magnetic field is greater than or equal to a second threshold value (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8, and note that the divergence is when the sums are greater than the threshold (tolerance parameter).
As to Claim 9,
Wiegert  discloses the calibration computing section performs a computation to align orientations of the plurality of magnetic sensor cells (Column 7, Lines 38-57 / note the system is designed to align the sensors with a target, and the calibration section reasonably is used as part of this process, and note the abstract of US 6,841,994).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegert (US 7,342,399) in view of Mather et al. (Mather) (US 2011/0074406) and Motz (US 2015/0070008) as applied to claim 1 and in further view of Wiegert et al. (Wiegert2) (US 7,603,251).
As to Claim 3,
Wiegert in view of Mather and Motz does not disclose the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wiegert in view of Mather and Motz to include the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells as taught by Wiegert2 in order to advantageously be able to sharpen the discrimination between targets in magnetically cluttered environments and provide for more robust target detection (Column 13, Lines 2-16).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegert (US 7,342,399) in view of Mather et al. (Mather) (US 2011/0074406) and Motz (US 2015/0070008) as applied to claim 1 and in further view of Yoshida et al. (Yoshida) (US 2020/0326399).
As to Claim 4,
Wiegert discloses the plurality of magnetic sensor cells each include a plurality of sensor sections,  the plurality of sensor sections are arranged in a manner to not overlap with each other when viewed from each of the three dimensional directions (Figure 3 / note that a section of each TM cell can be selected such that it does not overlap with another TM’s selected section in any dimension).
Wiegert in view of Mather and Motz does not disclose the plurality of magnetic sensor cells each include a plurality of sensor sections that each include the magnetic sensor and a coil.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wiegert in view of Mather and Motz to include the plurality of magnetic sensor cells each include a plurality of sensor sections that each include the magnetic sensor and a coil as taught by Yoshida in order to advantageously be able to individually adjust the sensitivity of each magnetic sensor so as to ensure that each sensor has a sufficient sensitivity (Paragraph [0018]).
Wiegert in view of Mather and Motz disclose the plurality of sensor sections are each arranged such that one end is provided at a gap located between the plurality of sensor sections and another end extends away from the gap in a corresponding axial direction among the three axial directions (Figure 3 / note that claims do not define what the sections are, and a section of each TM sensor can be selected so as to have a gap between other sections from other TM sensor cells in a corresponding axial direction as claimed).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegert (US 7,342,399) in view of Mather et al. (Mather) (US 2011/0074406) and Motz (US 2015/0070008) as applied to claim 6 and in further view of Frommer et al. (Frommer) (US 5,990,679).
As to Claim 7,
Wiegert in view of Mather and Motz do not disclose the malfunction determining section calculates a value indicating rotation of the magnetic field at a position of any magnetic sensor cell among the plurality of magnetic sensor cells, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the magnetic field is greater than or equal to a first threshold value.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wiegert in view of Mather and Motz to include the malfunction determining section calculates a value indicating rotation of the magnetic field at a position of any magnetic sensor cell among the plurality of magnetic sensor cells, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the magnetic field is greater than or equal to a first threshold value as taught by Frommer in order to advantageously be able to compensate for temperature and provide a more economical correction system that can align faster than can conventional methods and systems (Column 2, Lines 47-60).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegert (US 7,342,399) in view of Mather et al. (Mather) (US 2011/0074406).
As to Claim 11,
Wiegert discloses  A storage medium storing thereon a magnetic field measurement program that, when executed by a computer causes the computer to function as a plurality of AD converters that respectively convert analog detection signals output by a plurality of magnetic sensors into digital measurement data (Column 8, Lines 65-67 / note the processor is a programmable processor and is therefore reasonably a digital processor that would require the 
Wiegert does not disclose each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element.
Mather discloses a magnetic sensor cell (101,111,121) including a plurality of magnetic sensors (102-125) that each have a magnetoresistive element (123) and a magnetic flux concentrator (133) arranged at least at one of one end and another end of the magnetoresistive element (Figure 1), (Paragraph [0024]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wiegert to include each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element given the above disclosure and teaching of Mather in order to advantageously utilize a sensor cell that provides good sensitivity, and also provides the temperature compensating properties of a bridge configuration (Paragraph [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2010/0277163 to Nakamura et al. which discloses a three axis magnetic sensor with spaced apart sensing elements, 2) US 2019/0079141 to Marauska et al. which discloses a stray magnetic field sensor and a gradient determining unit, and 3) US 2012/0105058 to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858